IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
FREDERICK M. BYNOE,

              Petitioner,

v.                                                      Case No. 5D16-291

STATE OF FLORIDA,

              Respondent.

________________________________/

Opinion filed March 4, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

F. Wesley Blankner, Jr., Orlando, for
Petitioner.

Pamela Jo Bondi, Attorney General
Tallahassee, and Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the March 18, 2015, order

denying Amended Motion for Post-Conviction Relief in Case No. 2007-CF-14182, in the

Circuit Court in and for Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


PALMER, EVANDER and EDWARDS, JJ., concur.